Case 20-10343-LSS   Doc 640-2   Filed 05/15/20   Page 1 of 11




                        Exhibit B


                         Redline
                 Case 20-10343-LSS             Doc 640-2        Filed 05/15/20        Page 2 of 11



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11
In re:
BOY SCOUTS OF AMERICA AND                                      Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                               (Jointly Administered)
                          Debtors.
                                                               RelatedRef. Docket NoNos. 17, 161, 164, 166, and
                                                               316, 388, 617

                              ORDER (I) APPOINTING MEDIATORS,
                     (II) REFERRING CERTAIN MATTERS TO MANDATORY
                     MEDIATION, AND (III) GRANTING RELATED RELIEF

        Upon the motion (the “Motion”)2 of the Boy Scouts of America (the “BSA”) and Delaware

BSA, LLC, the non-profit corporations that are debtors and debtors in possession in the above-

captioned chapter 11 cases (together, the “Debtors”), for entry of an order (this “Order”) directing

the Mediation Parties to participate in mediation (the “Mediation”) regarding the Mediation Issues,

as more fully set forth in the Motion [Docket No. 17]; and the Court having jurisdiction over this

matter pursuant to 28 U.S.C. § 1334 and the Amended Standing Order of Reference from the

United States District Court for the District of Delaware, dated February 29, 2012; and entry of this

Order directing the Mediation Parties (as defined herein) to participate in the Mediation being a

core proceeding within the meaning of 28 U.S.C. § 157(b)(2); and the Debtors’ consent having

consented to entry of a final order by this Court under Article III of the United States Constitution;

and venue of this proceeding and the Motion in this District being proper pursuant to 28 U.S.C. §§

1408 and 1409; and appropriate notice of and the opportunity for a hearing on the Motion having


1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing address
is 1325 West Walnut Hill Lane, Irving, Texas 75038.

2
 All capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
Motion.
               Case 20-10343-LSS         Doc 640-2      Filed 05/15/20        BSA
                                                                           Page 3 ofDraft
                                                                                     11 - May 8, 2020



been given, and it appearing that no other or further notice need be provided; and this Court

having reviewed the Motion and having heard the statements in support of the relief requested

therein at a hearing before this Court; and all objections, if any, to the Motion having been

withdrawn, resolved or overruled; and the relief requested in the Motion being in the best interests

of the Debtors’ estates, their creditors and other parties in interest; and this Court having

determined that the legal and factual bases set forth in the Motion establish just cause for the relief

granted herein; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT:

       1.      The Motion is GRANTED as set forth herein.

       2.      Paul Finn and Eric Green are appointed as mediators (together, the “Mediators”)

for the purpose of mediating the comprehensive resolution of issues and claims in BSA’s chapter

11 case through a chapter 11 plan (the “Mediation Issues”), which includes all matters that may be

the subject of a motion seeking approval by the Court of solicitation procedures and/or forms of

plan ballots, a disclosure statement, or confirmation of a chapter 11 plan (the “Direct Plan

Actions”). Timothy Gallagher is appointed as a Mediator, only to mediate the insurance issues

among the Mediation Parties (as defined below), along with the other two Mediators.

       3.      The Debtors are responsible for timely payment of the fees and costs of Paul Finn

and Eric Green on the terms and conditions of the attached agreement(s), the amounts of which

shall be payable without further application or order from the Court.

       4.      Except as otherwise provided herein, the following parties (each a “Mediation

Party” and together the “Mediation Parties”) are directed to participate in the Mediation: (a) the

Debtors; (b) the Ad Hoc Committee of Local Councils; (c) the Future Claimants’ Representative;

(d) the Official Committee of Tort Claimants, including its members, professionals, and the



                                                    2
               Case 20-10343-LSS         Doc 640-2      Filed 05/15/20        BSA
                                                                           Page 4 ofDraft
                                                                                     11 - May 8, 2020



individual members’ professionals; (e) the Official Committee of Unsecured Creditors; and (f) each

of the insurers set forth on Exhibit 1 hereto (the “Insurers,”). Other parties who are necessary to or

who wish to participate in the Mediation including, without limitation any additional insurers, shall

be included in the Mediation if (i) all of the Mediation Parties agree to include such additional

parties in the Mediation; or (ii) the Court orders that such additional parties participate in the

Mediation upon further notice and a hearing or at the request of any of the Mediators. Any other

party who participates in the Mediation in accordance with the immediately preceding two

sentences shall be referred to herein as the “Additional Mediation Parties.”

       5.      The Insurers who are Mediation Parties are responsible for timely payment of one-

half of the fees and costs incurred by Mr. Gallagher. The Debtors are responsible for timely

payment of the other half of such fees and costs. All such amounts shall be payable, on the terms

and conditions of the attached agreement, without further application or order from the Court.

       6.      In their respective roles, the Mediators shall work with the Mediation Parties and/or

Additional Mediation Parties on the matters concerning the Mediation, including: (a) the structure

and timing of Mediation procedures, including, without limitation, the attendance of specific

Mediation Parties and/or any Additional Mediation Parties at particular Mediation sessions; and (b)

the timing, general content, and manner of any submissions to the Mediators.

       7.      The provisions of Local Rule 9019-5(d) pertaining to “Confidentiality of Mediation

Proceedings” shall govern the Mediation provided, however, that if a Mediation Party puts at issue

any good faith finding concerning the Mediation in any subsequent action concerning insurance

coverage, the parties’ right to seek discovery, if any, is preserved. During the Mediation process,

the Mediators also may make applicable or direct the use of such other provisions of Local Rule

9019-5 as they deem necessary or appropriate; provided that concerns arising from COVID-19



                                                   3
               Case 20-10343-LSS         Doc 640-2      Filed 05/15/20        BSA
                                                                           Page 5 ofDraft
                                                                                     11 - May 8, 2020



shall be taken into account as to the requirements of attendance in person in connection with

the Mediation and no such attendance in person shall be required while the Bankruptcy Court is not

permitting in-person appearances.

       8.      Notwithstanding the foregoing, this Order (a) does not require any Mediation Party

or any Additional Mediation Parties to submit a dispute as to any matter to a Mediator (other than a

matter that would be the subject of a Direct Plan Action) before filing a pleading with the

Bankruptcy Court or any other court of competent jurisdiction, and (b) is without prejudice to any

party’s objection to the continuance of the preliminary injunction in or other matters with respect to

adversary proceeding number 20-50527 (LSS).

       9.      All rights of the Mediation Parties are preserved and shall not be prejudiced by

participation in the Mediation, including, without limitation, any rights to: (i) have final orders in

non-core matters entered only after a de novo review by a District Court Judge; (ii) seek withdrawal

of the reference of any matter subject to mandatory or discretionary withdrawal; (iii) seek remand

of any removed matter; (iv) oppose venue transfer of any removed matter; (v) demand arbitration

or a jury trial in any proceeding; and (vi) contest the jurisdiction of the bankruptcy court to enter

any order concerning any alleged insurance coverage that is the subject of the Mediation.

       10.     The Debtors are authorized to take all actions necessary or appropriate to effectuate

the relief granted in this Order in accordance with the Motion, including executing agreements with

Resolutions LLC, Mr. Gallagher, and Commonwealth Mediation on the terms set forth in the

attached forms of agreement attached hereto as Exhibits 2, 3 and 4, respectively, on substantially

similar terms, or on terms more favorable to the estates and/or, as applicable, to the Insurers.

       11.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.



                                                    4
             Case 20-10343-LSS         Doc 640-2   Filed 05/15/20      BSA
                                                                    Page 6 ofDraft
                                                                              11 - May 8, 2020




  Dated:                      , 2020                                                        Wilmington, De

Dated: ____________, 2020
       Wilmington, Delaware                 THE HON. LAURIE SELBER SILVERSTEIN
                                            UNITED STATES BANKRUPTCY JUDGE




                                              5
                   Case 20-10343-LSS       Doc 640-2   Filed 05/15/20       BSA
                                                                         Page 7 ofDraft
                                                                                   11 - May 8, 2020




                                               Exhibit 1



         1. The Chubb Group of Insurance Companies, including but not limited to

              Insurance Company of North America.

         2. The Hartford Companies, including but not limited to Hartford Accident and

              Indemnity Company and First State Insurance Company.

         3. Allianz Global Risks US Insurance Company

         4. National Surety Corporation.

         5. Liberty Mutual Insurance Company.

         6. American International Group, Inc. entities, including National Union Fire Insurance

              Company of Pittsburgh, PA; Lexington Insurance Company; Landmark Insurance

              Company; The Insurance Company of the State of Pennsylvania.




ACTIVE 256777171
Case 20-10343-LSS   Doc 640-2   Filed 05/15/20      BSA
                                                 Page 8 ofDraft
                                                           11 - May 8, 2020




                        Exhibit 2

              Resolutions LLC Agreement
Case 20-10343-LSS    Doc 640-2   Filed 05/15/20      BSA
                                                  Page 9 ofDraft
                                                            11 - May 8, 2020




                         Exhibit 3

                    Gallagher Agreement
Case 20-10343-LSS   Doc 640-2   Filed 05/15/20   PageBSA Draft
                                                      10 of 11- May 8, 2020



                        Exhibit 4

           Commonwealth Mediation Agreement
   Case 20-10343-LSS     Doc 640-2   Filed 05/15/20   Page 11 of 11




                              Summary report:
    Litéra® Change-Pro TDC 10.1.0.300 Document comparison done on
                           5/15/2020 11:01:25 AM
Style name: Sidley Default
Intelligent Table Comparison: Active
Original filename: DOCS_SF-#103209-v17-BSA_-_Mediation_Order (Final)
256777171_1.DOCX
Modified DMS: iw://SIDLEYDMS/ACTIVE/256897372/1
Description: BSA - Mediation Order (Final)
Changes:
Add                                                   19
Delete                                                10
Move From                                             0
Move To                                               0
Table Insert                                          2
Table Delete                                          0
Table moves to                                        0
Table moves from                                      0
Embedded Graphics (Visio, ChemDraw, Images etc.)      0
Embedded Excel                                        0
Format changes                                        0
Total Changes:                                        31
